Citation Nr: 1105594	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  O2-17 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed to be the result of exposure to herbicides (Agent 
Orange).

2.  Entitlement to service connection for a fibro-lipoma of the 
scalp (growth on the head), claimed as directly incurred in 
service or as a result of exposure to Agent Orange.

3.  Entitlement to service connection for a peritonsillar abscess 
(mouth infection), claimed as directly incurred in service or as 
a result of exposure to Agent Orange. 


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel



INTRODUCTION

The Veteran had active military service from December 1973 to 
November 1975.  He served overseas in Germany, but not in the 
Republic of Vietnam. 

This appeal to the Board of Veterans' Appeals (Board) is from a 
June 2001 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  The 
RO denied the claims for service connection for knee and ankle 
problems, high blood pressure, high cholesterol, stomach and 
intestinal polyps, a foot fungus, a growth on the Veteran's head, 
lapse of memory, a sleep disorder, and a mouth infection.  He 
filed a Notice of Disagreement (NOD) in July 2001 in response to 
the denials of service connection for high blood pressure, a 
growth on his head, a mouth infection, and stomach and intestinal 
polyps, and added a new claim for service connection for diabetes 
mellitus.

In an April 2002 rating decision, the RO confirmed all of the 
earlier denials and also denied the additional claim for service 
connection for diabetes mellitus.  The Veteran responded by 
initially appealing all issues in a May 2002 NOD, but later in 
June 2002 limited his appeal to the denials of service connection 
for diabetes mellitus, a growth on his head, and a peritonsillar 
abscess.  These are the only claims appealed to the Board.  38 
C.F.R. § 20.200 (2010).

In May 2003, the Board remanded the case to give the Veteran an 
opportunity to testify at a hearing at the RO before a Veterans 
Law Judge of the Board, also commonly referred to as a Travel 
Board hearing.  The Veteran subsequently withdrew this hearing 
request.  See 38 C.F.R. § 20.704(e).

In September 2003, the Board again remanded this case to the RO 
via the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  In April 2009, the Board 
remanded the case once more since it appeared from the record 
that the RO had not completely complied with the Board's 
previous, September 2003, remand directives.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (the Veteran is entitled, as a 
matter of law, to compliance with remand directives).
Regrettably, the issues of service connection for a fibro-lipoma 
of the scalp (growth on the head), and peritonsillar abscess 
(mouth infection) require additional development and must be 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran has Type II diabetes mellitus, a disease included 
in the list of diseases presumptively associated with exposure to 
herbicides in Vietnam.

2.  The Veteran did not serve in the Republic of Vietnam during 
the Vietnam era.

3.  There is no evidence that the Veteran was ever exposed to 
herbicides while on active duty, including during his time while 
in Germany.

4.  The weight of evidence does not establish that the Veteran's 
diabetes mellitus either began during or was otherwise caused by 
his military service.


CONCLUSION OF LAW

The Veteran does not have Type II diabetes mellitus a result of 
an injury incurred in or aggravated by his military service or 
that may be presumed to have been incurred in service, to include 
exposure to Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009) defines VA's duties to notify and assist the Veteran 
in the development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of the information or evidence necessary to substantiate 
his claim, including apprising him of the information and 
evidence he is responsible for providing versus the information 
and evidence VA will obtain for him.  38 C.F.R. § 3.159(b), 73 FR 
23353-56 (April 30, 2008).  These VCAA notice requirements apply 
to all five elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The Veteran received this required VCAA notice in a September 
2001 letter.  The letter advised the Veteran of the evidence 
needed to substantiate his claim and explained what evidence VA 
was obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing. 38 
U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO sent the September 2001 letter prior to 
initially adjudicating the claim, the preferred sequence. 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini 
II). 

Since providing that September 2001 VCAA notice letter, the RO or 
the Appeals Management Center (AMC) have readjudicated the claim 
in the August 2002 Statement of the Case (SOC), and in October 
and December 2004, August 2008 and June 2010 supplemental 
statements of the case (SSOC's).  The Federal Circuit Court has 
held that a SSOC can constitute a "readjudication decision" 
that complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SSOC. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or lack of 
notice prior to an initial adjudication.  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran, moreover, 
has not alleged any prejudicial error in the content or timing of 
any VCAA notice he received (or did not receive).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the Supreme Court 
indicated that the appellant, not VA, has the burden of showing 
why a VCAA notice error is prejudicial, meaning outcome 
determinative.  Thus, absent this pleading or showing, the duty 
to notify has been satisfied in this case.

In a March 2006 letter the RO apprised the Veteran of the 
downstream disability rating and effective date elements of his 
claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom Hartman v. Nicholson, 483 F.3d 1311 (2007). 

In addition, VA has fulfilled its duty to assist the Veteran by 
obtaining all relevant evidence in support of his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent records the Veteran identified as relevant to his 
claim, including his service personnel and service treatment 
records (STRs), his Social Security Administration (SSA) records, 
and private and VA treatment records.  Also, there has been 
substantial compliance with the Board's several prior remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment 
v. West, 13 Vet. App. 141, 146- 47 (1999).  VA has also requested 
information from the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) to determine whether herbicides were 
stored in Germany during the time the Veteran was stationed there 
in support of his claim of exposure to herbicides.

In addition, the Veteran has also been afforded VA medical 
examinations, most recently in September 2009, to determine the 
etiology and specifically whether his claimed diabetes mellitus 
disorder is attributable to his military service and in 
particular, to claimed exposure to Agent Orange.  The Board finds 
that no further development is needed to meet the requirements of 
the VCAA or Court.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4) (VA 
must obtain an examination and nexus opinion when necessary to 
fairly decide a claim).  Thus, as there is no indication or 
allegation that relevant evidence remains outstanding, the Board 
finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

II. Service Connection 

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was incurred 
or aggravated during active military service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Service connection may be presumed for certain chronic diseases, 
such as diabetes mellitus, which become manifest to a compensable 
degree within a prescribed period after discharge from service 
(one year), even though there is no evidence of such disease 
during the period of service, provided the veteran had active 
service of 90 days or more.  38 U.S.C.A. §§ 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions in this regard generally are insufficient.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  A layperson generally is incapable of 
opining on matters requiring medical knowledge. Routen v. Brown, 
10 Vet. App. 183, 186 (1997). See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of Vietnam 
during the Vietnam era will be presumed to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The 
presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or more 
within the time period specified for each disease.  38 C.F.R. § 
3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a 
disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to 
have been exposed to herbicides if he or she served in Vietnam 
between January 9, 1962, and May 7, 1975, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Diabetes mellitus is 
among the diseases that are presumptively linked to herbicide 
exposure 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

Regarding the facts in this case, in an August 2007 medical 
examination performed for VA purposes, a diagnosis of diabetes 
mellitus was made.  It was indicated in the diagnosis that the 
(diabetes) subjective factors were blurred vision, polydipsia, 
and polyuria.  The objective factors were mediation for diabetes, 
and one documented glucose level of 222.  Based on this clinical 
diagnosis, there is no disputing the Veteran currently has 
diabetes mellitus.

As such, the determinative issue in this case becomes whether the 
Veteran was exposed to herbicides while in military service.  
This may be shown either directly or presumptively.
 
The Veteran's military personnel records do not show, nor has he 
ever alleged, that he served in the Republic of Vietnam.  See 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Service personnel 
records confirm that the Veteran was stationed in Germany from 
April 1974 to November 1975 with an occupational specialty as a 
recovery vehicle operator and crewman in Company A, 1st 
Battalion, 4th Infantry. 

As such, there is no suggestion that the Veteran is entitled to 
the presumption of herbicide exposure.  Nevertheless, herbicide 
exposure may be shown on a direct basis.  See Combee v. Brown, 34 
F.3d 1039, 1043-1044 (Fed. Cir. 1994).   

In July 2001, the Veteran reported that in 1974 (he later 
reported that this guard duty took place in approximately June 
1975), while stationed in Germany, he was part of a guard 
detachment that was tasked with guarding chemicals.  The Veteran 
recalled being told by his NCO that the barrels contained Agent 
Orange and he recalled several of the barrels were leaking a 
green substance.  The Veteran recalled the chemicals got on him 
that night, as well as on some of the food he was eating.  He 
maintains that on one occasion when he came in contact with the 
contents of a barrel he received medical treatment for an 
immediate reaction that occurred, which included symptoms such as 
shortness of breath, a rash, and ulcers in his mouth. 

In August 2001, a statement was received from a soldier who 
reported being stationed at a hospital in Germany in June 1974, 
and he recalled the Veteran receiving treatment and expressing 
that he had gotten into some type of chemicals.  The soldier 
remembered the Veteran being visibly short of breath with visible 
respiratory problems.

Lay testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witness's personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994).  Furthermore, a lay person may testify as to an 
incident or event that resulted in a physically observable 
injury.  Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

In this case, the Veteran is considered credible to describe the 
fact that he guarded barrels while in service, as this is 
something a person is capable of observing.  However, the Veteran 
is not competent to report the contents of the barrels.  While 
the Veteran recalls his NCO informing them that they were 
guarding Agent Orange, there is no indication as to the accuracy 
of such a statement.  The contents of the barrels were not 
labeled, and there would be no reason for the Veteran to actually 
know the contents absent mere speculation.  As such, the mere 
presence of barrels of chemicals is insufficient to establish 
herbicide exposure. 

Similarly, while the fellow soldier may recall the Veteran 
receiving treatment, even if it was for chemical exposure, does 
not establish herbicide exposure, as there are many types of 
chemicals other than herbicides that are used in military 
operations. 

The Board has also reviewed the Veteran's service personnel 
records, but there is no indication that the Veteran participated 
in or was otherwise involved in testing or handling any kind of 
herbicide such as Agent Orange. 

VA also contacted USASCURR in an effort to verify the Veteran's 
claimed in-service herbicide exposure assertions.  In a March 
2004 response, USASCURR indicated they were unable to find any 
documentation of Agent Orange being sprayed, tested or stored in 
Germany from April to May 1974.  In September 2009, in response 
to a second VA information request, USASCURR indicated that U.S. 
Army historical records did not document spraying, testing, 
transporting or usage of Agent Orange in Germany during the 
period from May 1974 to September 1975.  It was also stated that 
Germany was not an area or test site for herbicide, and that the 
Department of Defense had suspended the use of Agent Orange in 
1970.  It stated that as a result, they were unable establish 
that the Veteran was exposed to Agent Orange or other herbicides 
while stationed in Germany between May 1974 and September 1975.  

As such, no credible evidence has been obtained to support a 
finding that the Veteran was exposed to Agent Orange in any 
capacity during his service.  

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Public Law No. 98- 542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of direct causation. Combee, supra.  

However, the medical evidence does not link the Veteran's 
diabetes mellitus, which began many years after his military 
service, to his military service.

The Veteran's STRs do not show any complaints or findings 
referable to diabetes mellitus.  There are also no STRs that 
report treatment for a specific incident of exposure to chemicals 
or herbicides as has been claimed. 

Postservice clinical records reveal that borderline diabetes and 
elevated glucose levels were reported clinically in late 1999 and 
early 2000.  In May 2004, laboratory findings at a VA medical 
examination showed a glucose testing reading of 222.  The 
Veteran's HB A1C (blood glucose) was 5.8, normal.  Diabetes was 
suspected by the examining VA physician, but as he explained in 
the diagnoses, diabetes could not be confirmed due to the normal 
HB A1C.  In a contemporaneous addendum the physician, indicated 
recent onset of diabetes that was not related to service. 

As indicated earlier, the Veteran's diabetes mellitus was 
actually confirmed in September 2007, approximately 32 years 
after his military service.  At that time, the physician opined 
that the Veteran's diabetes mellitus likely occurred after 2004, 
and was not within one year after discharge, but many years 
later.  It must be concluded based on the evidence that the 
Veteran's diabetes mellitus did not become manifest to a 
compensable degree within a year after his discharge from 
service.  38 C.F.R. §§ 3.307, 3.309; see Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 200) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a claim 
of service connection).

In addition, there is no competent medical evidence that 
establishes a causal connection between the Veteran's diabetes 
mellitus disorder, and his military service or claimed Agent 
Orange or herbicide exposure for that matter.  Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  This evidentiary 
deficiency concerning the nexus element is fatal to the claim.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."). 

While several lay assertions have been submitted asserting that 
the Veteran's diabetes mellitus was the result of his military 
service, mere lay assertions of this purported cause-and-effect 
relationship do not constitute competent and credible evidence to 
satisfy this nexus requirement.  See Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  Diabetes mellitus, type II, is 
not a simple medical condition, and as such is not a condition 
that can be perceived through the senses.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (Personal knowledge is that which is 
perceived through the use of the senses.).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
service connection for Type II Diabetes Mellitus, claimed as due 
to Agent Orange exposure.  And as the preponderance of the 
evidence is against his claim, the doctrine of reasonable doubt 
is not for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56. Accordingly, the appeal of this 
claim is denied.


ORDER

Service connection for diabetes mellitus, claimed to be the 
result of exposure to herbicides (Agent Orange), is denied.

REMAND

The Veteran asserts that his peritonsillar abscess (mouth 
infection) began in military service and may be the result of 
exposure to Agent Orange in the military.

Concerning claimed Agent Orange or herbicide exposure, the Board 
has concluded that no competent evidence has been presented which 
establishes that the Veteran was ever exposed to Agent Orange or 
herbicides during his military service.  However, this does not 
preclude him from establishing service connection on direct 
service incurrence basis.  Combee, supra.

The Veteran's STRs confirm that he received treatment for a 
peritonsillar abscess in June 1975.  However, no peritonsillar 
abscess was noted on several subsequent medical examinations.  
Post-service treatment records, albeit some years after service, 
show treatment for oral tissue and throat problems, including 
mouth ulcers and swollen glands.  

In an August 2007 medical examination for VA purposes, performed 
by a dentist, the Veteran's medical history of a peritonsillar 
abscess condition existing since 1972 was reported.  In the 
diagnosis, the dentist determined that a diagnosis was not 
possible because the Veteran's tonsils were not swollen at the 
time.  However, he opined that the Veteran had a chronic 
peritonsillar condition at least once or twice per month.  
Unfortunately, the medical opinion did not address the 
etiological relationship, if any, between the reported chronic 
peritonsillar abscess and the Veteran's military service. 

It is imperative to note that disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
relevant service records, establishes the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  Further clarification is 
required to determine the relationship, if any, between the 
Veteran's reported chronic peritonsillar abscess and his military 
service.

Regarding service connection for a fibro-lipoma of the scalp 
(growth on the head) the Veteran's STRs do not reveal any 
pertinent findings.  However, post service medical records show 
at least since the mid-1980's the Veteran has had recurrent scalp 
lipomas requiring excision.  In a May 2004 medical examination 
for VA purposes, a growth on the head since 1974 was reported.  
The diagnosis was fibrolipoma.  In a contemporaneous addendum, 
the physician was requested to opine whether it was at least as 
likely as not that the Veteran's head growth was related to his 
military service.  The physician opined that it was present 
during military service but did not appear to be related to 
service.  

In a September 2007 medical examination for VA purposes a left 
scalp scar was shown on physical examination of the scalp.  The 
diagnosis was scar with alopecia of left anterior scalp.  The 
physician opined that the Veteran had recurrent fibrolipomas that 
did occur in the service but were initially felt to be a 
sebaceous cyst; and were removed years later, after service 
discharge.  It was stated by the physician that he had no 
evidence that the Veteran was exposed to Agent Orange so the 
fibrolipomas were not caused by exposure to Agent Orange.  

While the physician's opinions report the incurrence of 
fibrolipomas or skin growths of the head during service, the 
Board notes that that such history is not documented by any STRs.  
In light of these discrepancies in the evidentiary record, it is 
apparent that additional clinical information is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA 
examination(s) for medical nexus opinions 
concerning the etiology of his fibro-lipoma 
of the scalp (growth on the head), and 
peritonsillar abscess (mouth infection).  

The examiner should determine whether the 
Veteran has a current, chronic disability 
manifested by symptoms such as a 
peritonsillar abscess.  If so, the examiner 
should provide an opinion as to whether it is 
at least as likely as not (50 percent or 
greater) that such a disability either began 
during or was otherwise caused by the 
Veteran's military service.  

With regard to the Veteran's fibrolipoma of 
the scalp (growth on the head), the examiner 
should determine whether the Veteran has a 
current chronic disability manifested by 
fibrolipomas on the scalp.  If so, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater) that such a disability 
either began during or was otherwise caused 
by the Veteran's military service.  If it is 
felt that the fibrolipomas that have 
developed since service are not part of the 
same disease process as the fibrolipoma that 
developed in service, the examiner should 
determine whether the excising of the lipoma 
which developed in service left any chronic 
residual disability.   

All necessary diagnostic testing and 
evaluation needed to make these important 
determinations should be performed.

The examiner should be provided with the 
Veteran's claims file and should provide a 
complete rationale for any opinion expressed.

2.  Then readjudicate the claims for service 
connection for fibro-lipoma of the scalp 
(growth on the head), and peritonsillar 
abscess (mouth infection) in light of the 
additional evidence.  If these claims are not 
granted to the Veteran's satisfaction, send 
him a supplemental statement of the case 
(SSOC) and give him an opportunity to respond 
to it before returning the file to the Board 
for further appellate consideration of these 
claims in light of the additional evidence.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


